OPINION
STAPLETON, Circuit Judge.
Appellant, Patrick Johnson, pled guilty to having conspired to distribute and having possessed with intent to distribute more than 500 grams of cocaine. He was sentenced to 270 months of incarceration, a $5,000 fine and five years of supervised release. Appellant was granted a downward departure for substantial assistance *658to the authorities, and this sentence reflects a 90-month downward departure from the lowest possible sentence within the applicable Guidelines range.
Our review of the record, like that of appellant’s counsel, has revealed no non-frivolous issues for appeal. Thus, in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we will affirm the judgment of the District Court and grant the motion for appellant’s counsel to withdraw.
The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. Appellant’s pleas were knowing and voluntary, and the requirements of Fed. R. Crim P. 11 were satisfied. The sentence imposed was consistent with the Guidelines, and we have no jurisdiction to review the extent of the departure.
The judgment of the District Court will be affirmed.